DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Currently claim 4 depends upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said two piston bodies" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the contact side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0132701 A1 to Lewis in view of US 3,144,099 to Cadmus.
Re-claim 1, Lewis teaches in figure 2 a brake sphere apparatus comprising: a brake sphere 206 integrated with an axle or drive shaft 220 for a vehicle and connected to a wheel (see figure 8), the brake sphere and the wheel simultaneously rotate together; a housing 202 contains the brake sphere, two brake pads 211 are located on opposing sides of the brake sphere, two hydraulic shafts 210 respectively driving the two brake pads; two hydraulic lines 226 are connected to the two hydraulic shafts through the housing, the two hydraulic shafts press the two brake pads against the brake sphere when pressure is applied through the two hydraulic lines; a cooling feature (space 207) cools the brake sphere when torque is applied to the brake sphere to decrease simultaneous rotation of the brake sphere and the wheel.  Lewis merely lacks a showing of how the axle or drive shaft is connected to the wheel.  
Cadmus teaches a wheel hub 52 that supports a wheel on a spindle 34.  The spindle is connected to a drive shaft 42, similar to the drive shaft 220 or 102 of Lewis.  This would have provided a means of connection between the drive shaft of Lewis and the wheel shown in figure 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to connect the drive shaft of the brake apparatus to the wheel 
Re-claim 2, the apparatus of Lewis further comprises two piston bodies 209, the two piston bodies are enclosed by the hydraulic shafts.
Re-claim 3, each one of the two brake pads 211 has a contact side facing the brake sphere, the contact side has a partially spherical shape, see figure 2.
Re-claim 4, a contact side of each of the two brake pads 211 has a partially spherical shape that is substantially less than a hemisphere in size.  As seen in figure 2, the brake pads 211 do not extend all the way about the sphere.
Re-claim 5, the cooling feature comprises a plurality of housing components 202 connected together to form the housing in the shape of a10WO 2018/026349PCT/US2016/044995 spherical shell, empty spaces (or passages 207) in the spherical shell allowing the free flow through the housing and over the surface of said brake sphere.
Re-claim 6, Cadmus teaches an axle stud 34 that connects the wheel hub to the drive shaft.  The spindle could easily extend through the brake sphere when mounted within the wheel hub, thus replacing the existing brake system of Cadmus.  As such one of ordinary skill in the art before the effective filing date of the claimed invention when having looked to Cadmus would have realized the spindle functions as an axle stud for connection to the brake sphere.
Re-claim 7, the use of bearings to support relatively rotating elements is common in the art.  Cadmus further teaches the use of roller bearings 55/56 for supporting one rotating element relative to a fixed element.  This minimizes friction and improves the overall operation of the system.  As such it would have been obvious to one of ordinary skill in the art before the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rechtsteiner, Pannwtiz, Sellars and Carbone et al. each teach a brake device acting upon a sphere.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

May 20, 2021